DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1 and 11 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“fan modules configured to set the plurality of fan speeds of the plurality of fans” in claim 1,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “fan module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Examiner notes that the operation of the fan modules are described in paragraphs [0064-0066] and Fig 1B of the printed publication associated with the subject application.  However, the specification and drawings merely describe the functionality performed by the fan modules and do not describe what the fan modules are.  Furthermore, the term “fan” which precedes the generic placeholder “module” does not appear to modify the term “module” such that the fan module would merely mean a fan because the claim separately recites “fans” as a separate element.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, peeerform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-3 , and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2 and 12 recite the limitation “fan power threshold”.  It is unclear what are the metes and bounds of the limitation “fan power threshold”.  The specification does not define the term “fan power threshold”.  The plain meaning of “fan power threshold” would seemingly be a limit of input power received by a fan.  However, the context of the claim suggests that the “fan power threshold” may refer to a maximum speed of a fan.  For instance, claim 2 recites that, when a fan power threshold is utilized, the fan speed is incremented according to fan speed increment information.  Examiner notes that it appears the threshold only controls speed rather than power.
Claims 3 and 13 depend from claim 2 and 12 respectively and inherits the same issue.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the watchdog timer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, Claim 8 will be treated as having depended from claim 7.

Claim 20 recites “the method of claim 8”.  However, claim 8 is directed to the information handling system and makes no mention of a method. Consequently, it is unclear whether claim 20 is intended to be directed to a method or to an information handling system.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remis, et al. (US Patent Publication 2017/0167249 A1) in view of Thomas, et al. (US Patent 5,974,557).
Regarding claim 1, Remis teaches an information handling system, comprising: 

a non-volatile memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor [0024]; 
a baseboard management controller coupled to the at least one processor [Fig 1, BMC 102, is coupled to FPGA 104 and hardware component (processor) 106] [0022] [0024; the hardware component 106 can be a primary processor]; 
an integrated circuit (IC) coupled to the baseboard management controller [Fig 1, FPGA 104 coupled to BMC 102] [0023]; 
a plurality of fan modules coupled to the baseboard management controller and the IC [Fig 1; Fan 110]1; 
a plurality of fans coupled to the plurality of fan modules [Fig 1; Fan 110] [0026; there may be more than one fan 110 within the server 100, just one such fan 110 is shown in Fig 1]; 
and a plurality of physical zones [0025-0026; the amount of power that power device 108 is currently providing to the hardware component 106 or zone . . . the fan may be responsible for cooling a zone or subassembly of the server 100]; 
wherein the baseboard management controller is configured to: 
receive a plurality of thermal measurement values respectively associated with the plurality of physical zones [0027; the BMC 102 monitors the temperature of the hardware component 106 and . . . determines the desired fan speed at which the fan 110 should operate based on this monitored temperature.  The BMC can determine the fan speed, based for instance, the temperatures of other hardware components as well, on the physical locations of the fans (zones) and hardware components within the enclosure or housing of the server, on the physical volume or space within the enclosure or housing, and so on];
determine a first plurality of fan speed values based at least on the plurality of thermal measurement values [0027; the BMC determines the desired fan speed at which the fan 110 should operate based on this monitored temperature]; 
determine a second plurality of fan speed values based at least on configuration information associated with a power conservation mode of the information handling system [0032]; 
provide the first plurality of fan speed values and the second plurality of fan speed values to the IC [0027-0028; the BMC determines the desired fan speed at which the fan should operate based on the monitored temperature . . . the BMC may use a lookup table preprogrammed in the BMC to determine the desired fan speed of the fan based on these and other variables or parameters including at least the temperature of th hardware component . . . the BMC informs the FPGA of the desired fan speed of the fan 110]; 
wherein the IC is configured to: 
store the first plurality of fan speed values and the second plurality of fan speed values in a plurality of registers of the IC respectively associated with the plurality of physical zones; 
[0028; when the FPGA receives the desired fan speed of the fan, it controls the fan to operate at this fan speed . . . the FPGA 104 can monitor the power provided by the power device to at least the hardware component (and to, for instance, any other components within the zone or subassembly that the power device 108 is responsible for powering).  That is, the FPGA can periodically retrieve the current power that the power device is providing as measured by the power device 108] [0031; the FPGA stores power-fan speed pairs] [0029; in a normal mode, the BNC is operational and determines the fan speed at which the  fan 110 runs, in the latter mode, the BMC has failed and the FPGA determines the fan speed at which the fan 110 runs]; 
determine that the baseboard management controller is impaired to control the plurality of fans [0033; if the BMC 102 fails, then the method 200 proceeds to the BMC failure operation mode.]; 
determine if the information handling system is in an information processing mode [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed]; 
if the information handling system is in the information processing mode: 
retrieve the first plurality of fan speed values from the plurality of registers; and provide the first plurality of fan speed values to the plurality of fan modules [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed]; and 
if the information handling system is not in the information processing mode: retrieve the second plurality of fan speed values from the plurality of registers [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed]; and 
provide the second plurality of fan speed values to the plurality of fan modules; and wherein the plurality of fan modules are configured to set the plurality of fan speeds of the plurality of fans based at least on fan speed values provided by the IC [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed] [0036-0038; first fan-speed power pair]
 [0039; the FPGA 104 sets the fan speed of the fan to the desired fan speed that the FPGA 104 has determined] [0031; the FPGA may store power-fan speed pairs . . . for the FPGA may store just the most recent five (or other number) of such power-fan speed pairs, or may store just the most recent five (or other number) unique power-fan speed pairs].
	Remis teaches that the IC selectively controls the fan speed when the BMC is impaired based on saved power-speed pairs and teaches determining the power supplied to the system [0027-0028, 0034], but may not explicitly teach the power state is selected based on the power delivered to the system.  However, one of ordinary skill in the art would readily recognize that the low power input to the device corresponds to a low power mode (not in the information processing mode) and a relatively higher power input corresponds to a normal power mode (information processing mode).  Furthermore, Thomas teaches another system for controlling the speed of a fan and further explicitly bases the fan speed on an operating mode of the system.  
Thomas teaches to determine if the information handling system is in an information processing mode if the information handling system is in the information processing mode [Claim 7; the fan controller causes the speed of said fan to be substantially decreased when said activity detector determiens that said processor is in the low power state as compared to the speed of said fan when said processor is in the normal state]: 
provide the first plurality of fan speed values to the plurality of fan modules [Claim 7; the fan controller causes the speed of said fan to be substantially decreased when said activity detector determines that said processor is in the low power state as compared to the speed of said fan when said processor is in the normal state] [Column 8, lines 18-21] [Claim 1;  fan controller controls the speed of said fan in accordance with the activity of said processor]; and 
if the information handling system is not in the information processing mode: retrieve the second plurality of fan speed values from the plurality of registers [Claim 7; the fan controller causes the speed of said fan to be substantially decreased when said activity detector determines that said processor is in the low power state as compared to the speed of said fan when said processor is in the normal state] [Column 8, lines 18-21] [Claim 1;  fan controller controls the speed of said fan in accordance with the activity of said processor].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Remis and Thomas.  Remis teaches a system for controlling one or more fan speeds using an integrated circuit [FPGA] when it is determined that a BMC (which normally controls the fan) and teaches using power-speed pairs saved in the FPGA to determine how to control the speed of the fan(s).  Thomas teaches another system for controlling the speed of one or more fans in a computer system based on the power input to the system (the power state the system).  One of ordinary skill in the art would recognize that the power-speed pairs from Remis correspond to the fan speed control based on power state described in Thomas.  One of ordinary skill in the art would have motivation to determine the power state to determine which power-speed pair should be used in the fan control system to efficiently limit power consumption and operate the fan at a safe speed.
	Regarding claim 5, Remis in view of Thomas teaches the information handling system of claim 1, and Remis further teaches wherein the IC includes at least one of a field programmable gate array (FPGA), a complex logic device (CPLD), and an application specific integrated circuit (ASIC) [Fig 1; FPGA 104].

Regarding claim 6, Remis in view of Thomas teaches the information handling system of 1, and Remis teaches further comprising:
a volatile memory medium coupled to the at least one processor [0010, 0013] [Claim 16];
wherein a physical zone of the plurality of physical zones includes the volatile memory medium [0010, 0013] [Claim 16].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Remis and Thomas for the same reasons as disclosed above.
Regarding claim 11, Remis teaches receiving, by a baseboard management controller of an information handling system, a plurality of thermal measurement values [Fig 1, BMC 102, is coupled to FPGA 104 and hardware component (processor) 106] [0022] [0024; the hardware component 106 can be a primary processor] respectively associated with a plurality of physical zones of the information handling system [0025-0026; the amount of power that power device 108 is currently providing to the hardware component 106 or zone . . . the fan may be responsible for cooling a zone or subassembly of the server 100];
determining, by the baseboard management controller, a first plurality of fan speed values based at least on the plurality of thermal measurement values [0027; the BMC 102 monitors the temperature of the hardware component 106 and . . . determines the desired fan speed at which the fan 110 should operate based on this monitored temperature.  The BMC can determine the fan speed, based for instance, the temperatures of other hardware components as well, on the physical locations of the fans (zones) and hardware components within the enclosure or housing of the server, on the physical volume or space within the enclosure or housing, and so on] [0027; the BMC determines the desired fan speed at which the fan 110 should operate based on this monitored temperature];
determining, by the baseboard management controller, a second plurality of fan speed values based at least on configuration information associated with a power conservation mode of the information handling system [0027, 0032];
providing, by the baseboard management controller, the first plurality of fan speed values and the second plurality of fan speed values to an integrated circuit (IC) of the information handling system [0027-0028; the BMC determines the desired fan speed at which the fan should operate based on the monitored temperature . . . the BMC may use a lookup table preprogrammed in the BMC to determine the desired fan speed of the fan based on these and other variables or parameters including at least the temperature of th hardware component . . . the BMC informs the FPGA of the desired fan speed of the fan 110];
storing, by the IC, the first plurality of fan speed values and the second plurality of fan speed values in a plurality of registers of the IC respectively associated with the plurality of physical zones [0028; when the FPGA receives the desired fan speed of the fan, it controls the fan to operate at this fan speed . . . the FPGA 104 can monitor the power provided by the power device to at least the hardware component (and to, for instance, any other components within the zone or subassembly that the power device 108 is responsible for powering).  That is, the FPGA can periodically retrieve the current power that the power device is providing as measured by the power device 108] [0031; the FPGA stores power-fan speed pairs] [0029; in a normal mode, the BNC is operational and determines the fan speed at which the  fan 110 runs, in the latter mode, the BMC has failed and the FPGA determines the fan speed at which the fan 110 runs]; 
if the BMC 102 fails, then the method 200 proceeds to the BMC failure operation mode.]; 
determining, by the IC, if the information handling system is in the information processing mode [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed]; 
if the information handling system is in the information processing mode: 
retrieving, by the IC, the first plurality of fan speed values from the plurality of registers; providing, by the IC, the first plurality of fan speed values to the plurality of fan modules [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed]; and 
setting, by the plurality of fan modules, the plurality of fan speeds of the plurality of fans based at least on the first plurality of fan speed values [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed] [0036-0038; first fan-speed power pair]  [0039; the FPGA 104 sets the fan speed of the fan to the desired fan speed that the FPGA 104 has determined] [0031; the FPGA may store power-fan speed pairs . . . for the FPGA may store just the most recent five (or other number) of such power-fan speed pairs, or may store just the most recent five (or other number) unique power-fan speed pairs]; and 

retrieving, by the IC, the second plurality of fan speed values from the plurality of registers [0034, 0036, 0038]; providing, by the IC, the second plurality of fan speed values to the plurality of fan modules; and  setting, by the plurality of fan modules, the plurality of fan speeds of the plurality of fans based at least on the second plurality of fan speed values [0034; if the fan speed-power profile has already been constructed, then the desired fan speed may be determined by simply plugging in the current power being provided by the power device into a previously determined function to obtained the desired fan speed] [0036-0038; first fan-speed power pair]  [0039; the FPGA 104 sets the fan speed of the fan to the desired fan speed that the FPGA 104 has determined] [0031; the FPGA may store power-fan speed pairs . . . for the FPGA may store just the most recent five (or other number) of such power-fan speed pairs, or may store just the most recent five (or other number) unique power-fan speed pairs].
	Remis teaches that the IC selectively controls the fan speed when the BMC is impaired based on saved power-speed pairs and teaches determining the power supplied to the system [0027-0028, 0034], but may not explicitly teach the power state is selected based on the power delivered to the system.  However, one of ordinary skill in the art would readily recognize that the low power input to the device corresponds to a low power mode (not in the information processing mode) and a relatively higher power input corresponds to a normal power mode (information processing mode).  Furthermore, Thomas teaches another system for controlling the speed of a fan and further explicitly bases the fan speed on an operating mode of the system.  Thomas teaches to 
determine if the information handling system is in an information processing mode if the information handling system is in the information processing mode [Claim 7; the fan controller causes the speed of said fan to be substantially decreased when said activity detector determines that said processor is in the low power state as compared to the speed of said fan when said processor is in the normal state]: 
provide the first plurality of fan speed values to the plurality of fan modules [Claim 7; the fan controller causes the speed of said fan to be substantially decreased when said activity detector determines that said processor is in the low power state as compared to the speed of said fan when said processor is in the normal state] [Column 8, lines 18-21] [Claim 1;  fan controller controls the speed of said fan in accordance with the activity of said processor]; and 
if the information handling system is not in the information processing mode: retrieve the second plurality of fan speed values from the plurality of registers [Claim 7; the fan controller causes the speed of said fan to be substantially decreased when said activity detector determines that said processor is in the low power state as compared to the speed of said fan when said processor is in the normal state] [Column 8, lines 18-21] [Claim 1;  fan controller controls the speed of said fan in accordance with the activity of said processor].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Remis and Thomas for the same reasons as disclosed above.
	Regarding claim 15, Remis in view of Thomas teaches the method of claim 11, and Remis further teaches wherein the IC includes at least one of a field programmable gate array (FPGA), a complex logic device (CPLD), and an application specific integrated circuit (ASIC) [Fig 1; FPGA 104].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Remis and Thomas for the same reasons as disclosed above.
the amount of power that power device 108 is currently providing to the hardware component 106 or zone . . . the fan may be responsible for cooling a zone or subassembly of the server 100] [0027; the BMC 102 monitors the temperature of the hardware component 106 and . . . determines the desired fan speed at which the fan 110 should operate based on this monitored temperature.  The BMC can determine the fan speed, based for instance, the temperatures of other hardware components as well, on the physical locations of the fans (zones) and hardware components within the enclosure or housing of the server, on the physical volume or space within the enclosure or housing, and so on] [0010, 0013, Claim 16].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Remis and Thomas for the same reasons as disclosed above.

Claims 2, 4, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remis, et al. (US Patent Publication 2017/0167249 A1) in view of Thomas, et al. (US Patent 5,974,557) and further in view of Moss, et al. (US Patent Publication 2011/0224837 A1).
Regarding claim 2, Remis in view of Thomas teaches the information handling system of claim 1, and Remis further teaches the information handling system retrieve threshold fan speed information associated with a threshold fan speed [0034; threshold for power-speed pair], but may not explicitly teach wherein the IC is further configured to: if the information handling system is in the information processing mode: determine if a fan power threshold is to be utilized; if the fan power threshold is not to be utilized, until each fan of the plurality of fans reaches its maximum fan speed, periodically: provide fan speed increment information to a fan module of the plurality of modules associated with the fan; and if the fan power threshold is to be utilized: retrieve threshold fan speed information associated with a threshold fan speed, less than a maximum fan speed; and until the plurality of fans reach the threshold fan speed,  periodically: provide the fan speed increment information to the plurality of fan modules; and wherein the plurality of fan modules are further configured to: set the plurality of speeds of the plurality of fans based at least on the fan speed increment information.
However, Moss teaches wherein the IC is further configured to: if the information handling system is in the information processing mode: determine if a fan power threshold is to be utilized; if the fan power threshold is not to be utilized, until each fan of the plurality of fans reaches its maximum fan speed, periodically: provide fan speed increment information to a fan module of the plurality of modules associated with the fan [0032; controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fans peed until the desired threshold is achieved]; and 
controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fans peed until the desired threshold is achieved].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Moss with Remis and Thomas.  Remis teaches a system for controlling one or more fan speeds using an integrated circuit [FPGA] when it is determined that a BMC (which normally controls the fan) and teaches using power-speed pairs (which correspond to the power state of Thomas) saved in the FPGA to determine how to control the speed of the fan(s).  Moss teaches another system for controlling temperature in an information handling system is provided by providing a fan to incrementally ramp up to a maximum fan speed.  One of ordinary skill in the art would have motivation to combine the teaching of incrementally ramping up to a desired fan speed to save power and avoid increasing the fan speed too much.
Regarding claim 4, Remis in view of Thomas teaches the information handling system of claim 1, wherein the IC is further configured to:
if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: provide, by the IC, fan speed increment information to the plurality of fan modules [Fig 2; fan speed increased to a maximum speed] [0019] [0040-0041]; and wherein the plurality of fan modules are further configured to: if fan speed increased to a maximum speed] [0019] [0040-0041],  but may not explicitly teach incrementally increasing the fan speed.
Moss further teaches if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: provide, by the IC, fan speed increment information to the plurality of fan modules [0032; controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fans peed until the desired threshold is achieved]; and 
wherein the plurality of fan modules are further configured to: if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: set, by the plurality of fan modules, the plurality of speeds of the plurality of fans based at least on the fan speed increment information [0032; controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fans peed until the desired threshold is achieved].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Moss with Remis and Thomas for the same reasons as disclosed above.
	Regarding claim 12, Remis in view of Thomas teaches the method of claim 11, and Remis further teaches the information handling system retrieve threshold fan speed information associated with a threshold fan speed [0034; threshold for power-speed pair], but may not explicitly teach comprising: if the information handling system is in the information processing 
However, Moss teaches comprising: if the information handling system is in the information processing mode: 
determining, by the IC, if a fan power threshold is to be utilized; if the fan power threshold is not to be utilized, until each fan of the plurality of fans reaches its maximum fan speed, periodically: providing, by the IC, first fan speed increment information to a fan module of the plurality of modules associated with the fan; and setting, by the fan module, the plurality of fan speeds of the plurality of fans based at least on the first fan speed increment information [0032; controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fans peed until the desired threshold is achieved]; and 
if the fan power threshold is to be utilized: retrieving, by the IC, threshold fan speed information associated with a threshold fan speed less than a maximum fan speed; and until the plurality of fans reach the threshold fan speed, periodically: providing, by the IC, second fan controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fan speed until the desired threshold is achieved].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Moss with Remis and Thomas for the same reasons as disclosed above.
Regarding claim 14, Remis in view of Thomas teaches the method of claim 11, further comprising:
if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: providing, by the IC, fan speed increment information to the plurality of fan modules [Fig 2; fan speed increased to a maximum speed] [0019] [0040-0041]; and wherein the plurality of fan modules are further configured to: if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: set, by the plurality of fan modules, the plurality of speeds of the plurality of fans based at least on the fan speed increment information [Fig 2; fan speed increased to a maximum speed] [0019] [0040-0041],  but may not explicitly teach incrementally increasing the fan speed.
Moss further teaches if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: providing, by the IC, fan speed increment information to the plurality of fan modules [0032; controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fans peed until the desired threshold is achieved]; and 
controller may ramp up the fan speed up to a maximum fan speed and incrementally adjust the fans peed until the desired threshold is achieved].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Moss with Remis and Thomas for the same reasons as disclosed above.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remis, et al. (US Patent Publication 2017/0167249 A1) in view of Thomas, et al. (US Patent 5,974,557) in view of Moss, et al. (US Patent Publication 2011/0224837 A1) and further in view of Marripudi, et al. (US Patent Publication 2017/0315599 A1).
Regarding claim 3, Remis in view of Thomas and Moss teaches the information handling system of claim 2, but may not explicitly teach wherein the information handling system is associated with a power budget; and wherein the threshold fan speed information is based at least on the power budget.
However, Marripudi teaches wherein the information handling system is associated with a power budget; and wherein the threshold fan speed information is based at least on the power budget [0031; BMC to control the speed of the fan corresponding to the sensor to cool that region in the chassis] [0026; power consumption thresholds] [0032; power budget].

Regarding claim 13, Remis in view of Thomas and Moss teaches method of claim 12, but may not explicitly teach wherein the information handling system is associated with a power budget; and wherein the threshold fan speed information is based at least on the power budget.
However, Marripudi teaches wherein the information handling system is associated with a power budget; and wherein the threshold fan speed information is based at least on the power budget  [0031; BMC to control the speed of the fan corresponding to the sensor to cool that region in the chassis] [0026; power consumption thresholds].
.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remis, et al. (US Patent Publication 2017/0167249 A1) in view of Thomas, et al. (US Patent 5,974,557)  and further in view of Parthiban, et al. (US Patent Publication 2017/0322816 A1).
Regarding claim 7, Remis in view of Thomas teaches  the information handling system of claim 1, but may not explicitly teach wherein, to determine that the baseboard management controller is impaired to control the plurality of fans, the IC is further configured to determine that a watchdog timer has timed out.
However, Parthiban teaches information handling system of claim 1, wherein, to determine that the baseboard management controller is impaired to control the plurality of fans, the IC is further configured to determine that a watchdog timer has timed out [0025] [0024] [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Parthiban with Remis and Thomas.  Remis teaches a system for controlling one or more fan speeds using an integrated circuit [FPGA] when it is determined that a BMC (which normally controls the fan) and teaches using power-speed pairs (which correspond to the power state of Thomas) saved in the FPGA to determine how to control the speed of the fan(s).  Parthiban teaches the use of a watchdog timer to determine whether BMC has failed.  One of ordinary skill in the art would have motivation to use the watchdog timer 
Regarding claim 17, Remis in view of Thomas teaches the method of claim 11, but may not explicitly teach wherein the determining that the baseboard management controller is impaired to control the plurality of fans includes determining that a watchdog timer has timed out.
However, Parthiban teaches method of claim 11, wherein the determining that the baseboard management controller is impaired to control the plurality of fans includes determining that a watchdog timer has timed out [0025] [0024] [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Parthiban with Remis and Thomas for the same reasons as disclosed above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remis, et al. (US Patent Publication 2017/0167249 A1) in view of Thomas, et al. (US Patent 5,974,557)  in view of Parthiban, et al. (US Patent Publication 2017/0322816 A1) and further in view of Chhabra (US Patent Publication 2014/0211676 A1).
Regarding claim 8, Remis in view of Thomas and Parthiban teaches information handling system of claim 72, and further teaches wherein the IC is further configured to:

determine that traffic has occurred on the bus; and in response to determining that the traffic has occurred on the bus, reset the watchdog timer.
	However, Chhabra teaches wherein the IC is further configured to: determine that traffic has occurred on the bus [0058]; and
in response to determining that the traffic has occurred on the bus, reset the watchdog timer  [0058; Operation 710 can include determining whether the traffic inactivity  timer using the first inactivity timeout period has expired.  Expiry of the  traffic inactivity timer (watchdog timer) can occur in response to a period of traffic  inactivity on the wireless network interface 316 meeting or exceeding the first  inactivity timeout period.  The traffic inactivity timer can, for example, be reset in response to detection of traffic.  If it is determined that the  traffic inactivity timer has expired, the method can proceed to operation 720,  which can include placing the wireless network interface 316 in power saving  mode]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chhabra with Parthiban, Remis and Thomas.  Remis teaches a system for controlling one or more fan speeds using an integrated circuit [FPGA] when it is determined that a BMC (which normally controls the fan) and teaches using power-speed pairs (which correspond to the power state of Thomas) saved in the FPGA to determine how to control the speed of the fan(s).  Parthiban teaches the use of a watchdog timer to determine whether BMC has failed.  One of ordinary skill in the art would have motivation to use the watchdog timer from Parthiban within the fan control systems of Remis and Thomas to determine whether the FPGA from Remis needs to control the fan speed because the FPGA needs to control the fan 
Regarding claim 18, Remis in view of Thomas and Parthiban teaches the method of claim 17, wherein the IC is configured to receive fan speed information via a bus coupled to the baseboard management controller and the IC [0028]; but may not explicitly teach determining, by the IC, that traffic has occurred on the bus; and in response to the determining that the traffic has occurred on the bus, resetting, by the IC, the watchdog timer.
However, Chhabra teaches wherein determining, by the IC, that traffic has occurred on the bus; and in response to the determining that the traffic has occurred on the bus, resetting, by the IC, the watchdog timer [0058; Operation 710 can include determining whether the traffic inactivity  timer using the first inactivity timeout period has expired.  Expiry of the  traffic inactivity timer (watchdog timer) can occur in response to a period of traffic  inactivity on the wireless network interface 316 meeting or exceeding the first  inactivity timeout period.  The traffic inactivity timer can, for example, be reset in response to detection of traffic.  If it is determined that the  traffic inactivity timer has expired, the method can proceed to operation 720,  which can include placing the wireless network interface 316 in power saving  mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chhabra with Parthiban, Remis and Thomas for the same reasons as disclosed above.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remis, et al. (US Patent Publication 2017/0167249 A1) in view of Thomas, et al. (US Patent 5,974,557) in view of Li (US Patent Publication 2020/0011339 A1).
Regarding claim 9, Remis in view of Thomas teaches the information handling system of claim 1, but may not explicitly teach wherein, to determine that the baseboard management controller is impaired to control the plurality of fans, the IC is further configured to determine that a signal from the baseboard management controller to the IC has changed.
	However, Li teaches wherein the determining that the baseboard management controller is impaired to control the plurality of fans includes determining that a signal from the baseboard management controller to the IC has changed [0031; The present disclosure describes devices and methods that include a heartbeat signal generated by a fan speed control circuit. The heartbeat signal is monitored by a fan controller within a fan module. When the fan controller detects that the heartbeat signal has stopped, or detects any other type of discrepancy indicating an abnormality, the fan controller takes over control of the fan speed].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Li with Remis and Thomas.  Remis teaches a system for controlling one or more fan speeds using an integrated circuit [FPGA] when it is determined that a BMC (which normally controls the fan) and teaches using power-speed pairs (which correspond to the power state of Thomas) saved in the FPGA to determine how to control the speed of the fan(s).  Li teaches another system for using a secondary circuit to control fan speed when the BMC is unavailable and further teaches using a heartbeat signal to determine whether the BMC is available.  One of ordinary skill in the art would have motivation to combine the 
Regarding claim 19, Remis in view of Thomas teaches the method of claim 11, but may not explicitly teach wherein, to determine that the baseboard management controller is impaired to control the plurality of fans, the IC is further configured to determine that a signal from the baseboard management controller to the IC has changed.
However, Li teaches wherein the determining that the baseboard management controller is impaired to control the plurality of fans includes determining that a signal from the baseboard management controller to the IC has changed [0031; The present disclosure describes devices and methods that include a heartbeat signal generated by a fan speed control circuit. The heartbeat signal is monitored by a fan controller within a fan module. When the fan controller detects that the heartbeat signal has stopped, or detects any other type of discrepancy indicating an abnormality, the fan controller takes over control of the fan speed].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Li with Remis and Thomas for the same reasons as disclosed above.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remis, et al. (US Patent Publication 2017/0167249 A1) in view of Thomas, et al. (US Patent 5,974,557)  and further in view of Marripudi, et al. (US Patent Publication 2017/0315599 A1).
Regarding claim 10, Remis in view of Thomas teaches the information handling system of claim 1, and Remis further teaches comprising:

wherein the sensor is configured to convert an ambient temperature of a zone of the plurality of zones to a thermal measurement value of the plurality of thermal measurement values [0027] [0001, 0026 ; zone-level fans are used to cool the ambient temperature of zones – the sensors must be used to determine the ambient temperature of the zone(s)], but may not explicitly teach wherein, to receive the plurality of thermal measurement values, the baseboard management controller is further configured to receive the thermal measurement value of the plurality of thermal measurement values from the sensor.
However, Marripudi teaches wherein, to receive the plurality of thermal measurement values, the baseboard management controller is further configured to receive the thermal measurement value of the plurality of thermal measurement values from the sensor [0031; the BMC may regularly adjust the fan speeds based on the sensor inputs and the thermal budget].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Marripudi with Remis and Thomas.  Remis teaches a system for controlling one or more fan speeds using an integrated circuit [FPGA] when it is determined that a BMC (which normally controls the fan) and teaches using power-speed pairs (which correspond to the power state of Thomas) saved in the FPGA to determine how to control the speed of the fan(s).  Marripudi teaches another system for controlling the power state of a computer system including manipulating the speed of fans.  Marripudi further teaches using power budgets to determine how to best save allotted power.  One of ordinary skill in the art would have motivation to combine the power budgets from Marripudi with the fan control systems of Remis and Thomas to incorporate the power budget to control the fans.
3 and Remis further teaches:
converting, by a sensor of the information handling system, an ambient temperature of a zone of the plurality of zones to a thermal measurement value of the plurality of thermal measurement values [0027] [0001, 0026 ; zone-level fans are used to cool the ambient temperature of zones – the sensors must be used to determine the ambient temperature of the zone(s)], but may not explicitly teach wherein the receiving the plurality of thermal measurement values includes receiving the thermal measurement value of the plurality of thermal measurement values from the sensor.
However, Marripudi teaches wherein the receiving the plurality of thermal measurement values includes receiving the thermal measurement value of the plurality of thermal measurement values from the sensor [0031; the BMC may regularly adjust the fan speeds based on the sensor inputs and the thermal budget].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Marripudi with Remis and Thomas for the same reasons as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhan, et al. (US Patent Publication 2020/0146179 A1), teaches another system for controlling one or more fans when the BMC is abnormal or crashes [0040;  When the BMC 210 is abnormal or crashes, the heartbeat signal detection circuit 111 cannot detect the heartbeat signal (ACTIVE signal) emitted by the BMC 210, so the logic control circuit 112 outputs the first selection status, wherein the selection signal is 0; thereby, the pulse generator 113 is selected to generate the predetermined fan pulse signal for driving the fan to operate normally, and the pulse multiplexer 114 chooses to output the predetermined fan pulse signal to the output port of the pulse multiplexer 114.  The duty ratio of this predetermined fan pulse signal may keep the system operating normally under any loading. [0041; Therefore, the fan control circuit 100 of this embodiment may effectively avoid the situation where the fan cannot operate normally and the server system is abnormal since the BMC 210 is abnormal or the program of the BMC 210 crashes.[0045] When the BMC 210 is in a normal status (i.e. BMC active), the failure status signal of the I.sup.2C communication bus (I2C_FAIL) is, for example, set to a high level, and simultaneously, the reset signal (Reset) is at a high level, and a square-wave signal is outputted to the fan controller to show that the BMC 210 itself is in a normal working status.]

Totten (US Patent Publication 2009/0119523 A1), teaches a system for controlling fans in an information handling system wherein the BMC records temperature and fan speeds that are required to control the system temperature within a threshold [0022; BMC controls cooling fan speeds].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        10 November 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For purposes of examination, the fan module will be interpreted to be a part of the fan that is responsible for physically controlling the fan speed having received a control signal from either the BMC 102 or FPGA 104.
        2 Claim 8 as filed depends from claim 6.  However, claim 8 is being treated as depending from claim 7 for purposes of examination to resolve the 35 U.S.C. 112(b) rejection for lack of antecedent basis disclosed above.
        3 Claim 20 as filed is directed to the “method of claim 8”.  However, claim 8 is not directed to a method.  Consequently, the claim 20 is interpreted as depending from “method of claim 11” in order to resolve the rejection under 35 U.S.C. 112(b) as disclosed above.